Citation Nr: 1015555	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for right epididymitis 
with obturator neuropathy, also claimed as right groin/leg 
and lower back pain, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1991 until July 
1995 and subsequent service in the National Guard from August 
1995 until July 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2009 and March 2009 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Veteran submitted additional evidence in March 2010.  
This evidence was received without a waiver of the Veteran's 
right to have evidence considered as an initial matter by the 
RO.  See 38 C.F.R. §19.9.  While the evidence includes 
additional VA records, the majority of the evidence is not 
relevant to the issue and refers to generic health 
screenings.  To the extent the records reflect complaints of 
pain of the groin, low back and right leg, the Board notes 
that such reports of pain appear elsewhere in the record and 
thus have already been considered by the RO.  As there are no 
findings which can be directly applied to the schedule for 
rating criteria under the appropriate Diagnostic Codes, the 
Board considers the additional reports of pain to be 
duplicative of evidence previously considered by the RO.  
Therefore, it need not be considered by the RO prior to this 
appellate review.  

The Veteran's September 2009 Substantive Appeal appears to 
include a new claim for single sensory nerve damage.  A 
review of the record indicates, however, that this condition 
is part and parcel of the claim currently on appeal.  
Specifically, during the pendency of the appeal, an August 
2009 rating decision granted service connection for obturator 
neuropathy.  The single sensory nerve damage the Veteran 
referred to appears in a May 2009 VA record which indicated 
the Veteran's right groin pain and numbness was "most likely 
secondary to single sensory nerve damage...(nerve is most 
likely internal obturator per its distribution.)."  As the 
claim is part of the current appeal, no referral of this 
issue is required.


FINDINGS OF FACT

1.  The service-connected obturator neuropathy manifests with 
separate and distinct symptoms from the service-connected 
right epididymitis. 

2.  The service-connected obturator neuropathy is manifested 
by wholly sensory symptoms.

3.  The Veteran's chronic right epididymitis is not 
manifested by poor renal function as demonstrated by constant 
albuminuria with some edema or decrease in kidney function or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.


CONCLUSIONS OF LAW

1.  The criteria for a separate noncompensable disability 
rating for the service-connected obturator neuropathy have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.25, 4.71a, Diagnostic 
Code 5242, 4.124a, Diagnostic Code 8528 (2009).

2.  The criteria for an evaluation in excess of 30 percent 
for right epididymitis have not been met. 38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 
4.115a, Diagnostic Codes 7525 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran dated in December 2008 that fully 
addressed all notice elements.  The December 2008 letter 
advised the Veteran of how to substantiate the claim, 
provided the relevant Diagnostic Code criteria, informed the 
Veteran he should submit evidence his condition had increased 
in severity and advised the Veteran he could indicate how the 
condition affected his daily life.  This letter also 
indicated the evidence VA would seek to provide and the 
evidence the Veteran should seek to obtain and provided 
information concerning how VA determines effective dates and 
disability ratings.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted VA medical 
records and lay statements in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks an increased evaluation for right 
epididymitis with obturator neuropathy and groin pain.  The 
RO granted service connection for right epididymitis, also 
claimed as right groin pain in an August 2007 rating 
decision.  At that time, a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7525.  The 
Veteran applied for an increased evaluation in November 2008 
and argued he had pain of the testicle and had been seen in 
follow up and prescribed medication.  During the pendency of 
the appeal, the RO granted an increased 10 percent evaluation 
in a March 2009 rating decision, effective November 26, 2008.  
A subsequent August 2009 rating decision granted service 
connection for the right leg and low back pain and evaluated 
the conditions with the right epididymitis under Diagnostic 
Code 7525.  The RO granted an increased 30 percent evaluation 
for the right epididymitis with obturator neuropathy, 
effective November 26, 2008.  Applicable law mandates that 
when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the Veteran's claim for an increased 
evaluation remains in appeal.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Separate Evaluations

As an initial matter, it appears that a separate evaluation 
for the obturator neuropathy is warranted.  As noted above, 
during the pendency of the appeal, the RO granted service 
connection for the obturator neuropathy and evaluated the 
condition as part and parcel of the service-connected right 
epididymitis.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti- pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14. Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Id. at 262.

In the present case, the Veteran service connected right 
epididymitis was evaluated under Diagnostic Code 7525 as 
epididymo-orchitis which is evaluated as a urinary tract 
infection.  Obturator neuropathy, however, would be evaluated 
under Diagnostic Code 8528 which provides ratings for 
paralysis of the obturator nerve.  Furthermore, the Board 
finds the symptoms are distinct.  While the epididymitis 
results in pain in the groin and genitourinary complaints, 
the obturator neuropathy involves pain and numbness of the 
right leg.  Therefore, as the Diagnostic Codes do not 
evaluate the "same symptomatology" a separate evaluation is 
warranted.

Having determined that a separate evaluation is warranted, 
the next question is determining the appropriate rating 
evaluation for the separate disability of obturator 
neuropathy.  The criteria for evaluating the severity of 
paralysis of the obturator nerve are set forth at Diagnostic 
Code 8528.  Under those criteria, a noncompensable evaluation 
is assigned for mild or moderate paralysis of the obturator 
nerve.  A 10 percent disability rating is warranted for 
severe to complete paralysis of the obturator nerve.  A note 
prior to the Diagnostic Code explains that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral the 
rating should include the application of the bilateral 
factor. 38 C.F.R. § 4.124a.

In the present case, the Veteran's obturator neuropathy was 
first noted in a November 2008 VA outpatient treatment record 
which includes a history of scrotal pain that radiated down 
the right leg.  Significantly, upon clinical examination the 
Veteran denied any weakness or numbness.  A February 2009 VA 
pain clinic record reflects complaints of right groin pain 
and burning, stabbing and dull pain down the right medial 
thigh.  Other symptoms included pins and needles, numbness 
and feeling asleep.  The assessment was chronic right groin 
pain following heavy lifting and chronic epididymal cyst and 
a history suggestive of a hernia.  The physician noted that 
the characteristics of pain with sensory deficits or 
paresthesias to the medial thigh indicate some level or 
neuropathic component to the pain.  Another February 2009 
record described normal sensation, motor examination and 
reflexes in spite of the complaints of tenderness of the 
groin radiating down the right medial thigh to the knee.  The 
assessment was probably nerve injury secondary to traumatic 
history.  A February 2009 surgery consultation reflected a 
history of a dull pain and a burning sensation running along 
the inguinal groin region extending to the right lateral 
aspect of the scrotal sac.  The pain was aggravated by 
prolonged standing and lifting.  Clinical examination 
revealed pain on the anterior surface of the external right 
radiating to the lateral border of the right scrotum.  The 
impression was no hernia was demonstrable and probable nerve 
injury secondary to a traumatic injury.  

An April 2009 VA record notes complaints of periodic numbness 
and burning of the right thigh and groin; however, sensory 
examination was within normal limits.  The assessment was 
periodic numbness of the right lower extremity of unclear 
etiology.  A May 2009 VA neurological consultation reflected 
complaints of right groin pain and numbness.  The pain was 
described as a burning sensation in the right groin and 
medial part of the tight associated with numbness.  It was 
exacerbated by physical activity.  The Veteran denied any 
weakness or problems with urination or defection.  Sensory 
examination reflected patchy sensation to pinprick in the 
groin and medial part of the tight.  It was numb initially 
and became hyperstesic posteriorly.  The lateral part of the 
tight, leg and foot had normal sensation.  Sensation to 
vibration and position sense was normal.  Motor examination 
and muscle examination were normal.  Muscle strength was 5/5 
in all extremities.  The assessment was right groin pain and 
numbness most likely secondary to single sensory nerve damage 
after an episode of epididymitis (nerve is most likely 
internal obturator per its distribution.).  No motor deficits 
were noted on examination and reflexes were symmetrical, 
bilaterally and showed no evidence of root damage clinically 
or radiographically.

A May 2009 addendum noted a history of epididymitis, scrotal 
surgery and chronic history of deep neuropathic pain and 
numbness in the obturator nerve distribution on the right.  
There was no weakness of the muscles served by the obturator 
nerve on examination and no signs of other neuropathy in 
other nerve distributions or any indication of predisposing 
conditions suggesting a multifocal neuropathy.  The physician 
explained that it was most likely a neuropathy affecting the 
cutaneous branch of the obturator nerve with an unclear 
etiology but pain began after lifting heavy load.  Given the 
history of onset, a compression neuropathy was a possibility.  
Computed tomography scans (CT scan) and thoracic and lumbar 
magnetic resonance imaging studies did not reveal the cause 
of the pain.  The lack of weakness or atrophy of the right 
leg adductors made an obturator main branch neuropathy less 
likely.  Other possibilities included adductor bursitis and 
causalgia after trauma.  Pain management and medication were 
recommended.  

An August 2009 record reflected intact reflexes and decreased 
sensation in the right groin anteriorly and dysaesthesia 
posteriorly.  Motor examination was normal.  The assessment 
was chronic obturator nerve distribution pain with some 
response to medication and some temporary relief from a TENS 
unit that was not satisfactory.

Thus, the evidence of record indicates the Veteran's 
obturator neuropathy manifests with pain and some decreased 
sensation to pinprick.  As the symptoms are wholly sensory, 
the rating must be mild or at most moderate in degree.  
38 C.F.R. § 4.124a, note.  In other words, even should the 
Board assume the condition was moderate in severity, a 
noncompensable evaluation would be warranted.  There is 
simply no indication from the record that the Veteran has 
complete or severe paralysis of the obturator nerve.  Rather, 
the records reflect the Veteran retained normal strength and 
reflexes in the right leg.  Accordingly, a separate 
noncompensable evaluation is appropriate. 

Right Epididymitis

As noted above, the Veteran's right epididymitis was 
evaluated as chronic epididymo-orchitis under Diagnostic Code 
7525.  This Diagnostic Code indicates that epididymo-orchitis 
will be rated as a urinary tract infection.  A urinary tract 
infection is rated under 38 C.F.R. § 4.115a.  See 38 C.F.R. 
§§ 4.115a, 4.115b, DC 7525.  Under this Diagnostic Code, a 10 
percent rating is assigned for a urinary tract infection with 
long-term drug therapy, 1-2 hospitalizations per year, and/or 
requiring intermittent intensive management.  A 30 percent 
rating is assigned for a urinary tract infection with 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than 2 times/year) and/or requiring 
continuous intensive management.  A urinary tract infection 
manifested by poor renal function should be rated as renal 
dysfunction. See 38 C.F.R. § 4.115a.

Renal dysfunction is rated at 30 percent disabling when there 
is constant or recurring albumin with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  Diagnostic Code 7107 provides that a 10 percent 
evaluation is warranted for hypertension with a diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or a prior history of diastolic 
pressure predominantly 100 or more requiring continuous 
medication for control.  A 60 percent rating is warranted 
when there is constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  A 40 
percent evaluation under Diagnostic Code 7107 requires 
diastolic pressure predominantly 120 or more.  An 80 percent 
rating under the criteria for renal dysfunction requires 
persistent edema and albuminuria with BUN 40 to 80 mg%; or 
creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating requires 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more than 8mg%; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular. See 38 C.F.R. § 4.115a.  

Higher evaluations are also available under the criteria for 
rating voiding dysfunction, specifically under the criteria 
for urine leakage and frequency.  See 38 C.F.R. § 4.115a.  
Under the rating criteria for a urine leakage, a 40 percent 
evaluation is warranted for a voiding dysfunction of 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence or stress incontinence requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times a day.  A 60 percent evaluation is warranted for the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times a day.  Under the 
criteria for urinary frequency, a higher 40 percent 
evaluation is warranted for urinary frequency with a daytime 
voiding interval of less than one hour or a frequency 
resulting in awakening to void five or more times a night. 
See 38 C.F.R. § 4.115a.  

The evidence for consideration includes VA and private 
medical records.  As an initial matter, the Board notes that 
the Veteran has not challenged the currently assigned 
effective date of November 26, 2008.  Regardless, the Board 
will examine whether an increased evaluation is warranted 
from any point after November 26, 2007.  See 38 C.F.R. 
§ 3.400(o)(2).  In the present case, the first relevant 
medical evidence during this time period is a VA medical 
record dated in October 2008.

VA outpatient treatment records from October 2008 until 
November 2008 reflect complaints of pain of the groin 
radiating down the right leg.  During these visits, the 
Veteran would describe other genitourinary symptoms such as 
weak stream and dysuria.  No other genitourinary symptoms 
were noted.  The assessment was symptoms suggestive of acute 
epididymitis and medication was prescribed.  One VA record 
dated in November 2008 reflects a reported history of 3-4 
episodes of discomfort of the right epididymis during the 
past year consistent with diagnosis of epididymitis.  The 
Veteran reported nocturia 1-2 times at night and 3-4 times a 
day, but denied hesitancy, dysuria, hematuria, or 
incontinence.  The physician noted epididymitis treated with 
antimicrobial therapy.  Genitourinary examination reflected 
the testicles were nontender, bilaterally descended and 
symmetrical.  They had a normal orientation, lie and 
consistency.  No palpable masses or induration were noted and 
the cord structure was unremarkable.  The left epididymis was 
non tender and unremarkable.  The right epididymis was 
prominent and tender to palpation.  The assessment was 
chronic right epididymitis.  

The Veteran was afforded a VA examination in December 2008 to 
assess the severity of the epididymitis.  The examiner 
considered the Veteran's subjective report of the history of 
the condition and his complaints of intermittent discomfort 
in the right epididymal area.  The Veteran explained that his 
symptoms were exacerbated by activities such as lifting, 
bending, kneeling and prolonged standing.  He was treated 
with doxycycline for a presumptive diagnosis of epididymitis 
in November 2008.  There were no general systemic symptoms 
due to genitourinary disease and no urinary symptoms.  There 
was no leakage or history of recurrent urinary tract 
infection.  There was no history of obstructed voiding or 
urinary tract stones.  There was no history of renal 
dysfunction or renal failure.  There was no history of acute 
nephritis or hydronephrosis or cardiovascular symptoms.  
There was no erectile dysfunction.  The examiner noted a 
prior December 2008 scrotal ultrasound noted normal 
testicles, bilateral mild to moderate varicoceles and 
bilateral 5 millimeter epididymal head cysts.  

Clinical examination of the bladder, anus and rectum was 
normal.  The urethra was normal.  Perineal sensation was 
normal.  There was no peripheral edema.  Bulbocavernosus 
reflex was normal and the penis was normal.  The left 
testicle was normal; however, the right testicle was noted to 
be 2/3 the normal size testicle.  The testicle was tender to 
palpation and possibly mildly atrophic.  The prostate was 
normal.  Examination of the epididymis, spermatic cord and 
scrotum was abnormal with a varicocele bilaterally.  The 
examiner indicated there was bilateral epididymal prominence 
consistent with small epididymal head cyst with tenderness to 
palpation of globus major right epididymis.  Varicoceles were 
demonstrated on straining and were confirmed on scrotal 
ultrasound.  The seminal vesicles were normal and cremasteric 
reflex was normal.  Urine analysis was negative.  The 
diagnosis was right epididymitis with discomfort with 
physical activity.  This had significant effects and was 
specifically noted to have mild effects on shopping and 
travelling and moderate effect on chores, exercise, sports, 
recreation and sexual activity. There was no effect on 
feeding, bathing, dressing, toileting or grooming.  There was 
discomfort with exercise, straining, lifting and with sexual 
activity.  

VA outpatient treatment records from January until May 2009 
reflect continued treatment for pain of the groin.  Pain 
occasionally radiated to the scrotal sac or down the thigh 
and was always described as exacerbated by physical activity 
and sexual activity.  The records indicate the Veteran 
treated the pain with nonsteroidal anti inflammatories.  
Testicular examination always revealed tenderness to the 
inguinal canal and frequently noted a tender right epididymal 
cyst.  There was also pain to palpation on the external ring 
on the anterior surface of the ring, radiating to the lateral 
border of the right scrotum.  A January 2009 ultrasound 
showed normal testis of the right with moderate varicocele 
and 5mm cyst of epididymal head left side had normal testis 
and mild to moderate varicocele and 5 mm cyst of epididymal 
head.  Given the pain in the inguinal area, a hernia was 
suspected, however, a CT of the pelvis in February 2009 was 
normal.  A February 2009 record reflects an opinion that the 
Veteran's symptoms suggested a neuropathic component to the 
pain and therefore medication management optimization in 
addition to surgical correction would be the best course.  

The Veteran occasionally reported nocturia or other frequency 
but otherwise denied urinary involvement.  The nocturia was 
described as once or twice a night in January 2009 and as 
resulting in only sleeping 4-5 hours in the August 2009 
Substantive Appeal.  Other records did not reflect any 
genitourinary symptoms.  In fact, the Veteran specifically 
denied urinary problems during two visits in January 2009 and 
in May 2009. 

Evaluating the evidence in light of the rating criteria 
outlined above demonstrates an increased evaluation is not 
warranted.  As noted above, the Veteran is in receipt of the 
highest scheduler rating for urinary tract infection.  This 
Diagnostic Codes indicates that higher evaluations may be 
assigned for symptoms of real dysfunction.  In the present 
case, however, none of the evidence reflects renal 
involvement demonstrated by albuminuria and edema, decrease 
in kidney function or hypertension with a diastolic pressure 
predominantly 120 or more to warrant a higher 60 percent 
evaluation under the criteria for renal dysfunction.  The 
Board also considered whether a higher evaluation was 
warranted under the criteria for voiding dysfunction or 
urinary frequency.  There is no evidence indicating the 
Veteran requires an absorbent material and therefore a higher 
evaluation under the criteria for voiding dysfunction is not 
warranted.  

Concerning urinary frequency, the Board notes the Veteran 
cited to the criteria of awakening to void five or more times 
a night on his August 2009 Substantive Appeal.  
Significantly, in this statement he did not assert he voided 
five or more times a night.  Rather, he indicated that 
between the frequency, pain and burning sensation he could 
only sleep 4-5 hours.  While the Veteran is competent to 
describe his urinary frequency, the Board does not find that 
he voids more than 5 times at night.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Specifically, the Veteran never alleged this 
frequency, and furthermore, the other evidence of record 
demonstrates his frequency and nocturia is much less severe.  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility 
can be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony.).  

While the Veteran occasionally reported some frequency, it 
was described as intermittent.  The January 2009 VA treatment 
record noted nocturia of once or twice a night.  Furthermore, 
there were times when the Veteran denied any urinary symptoms 
at all, such as the May 2009 VA outpatient treatment record.  
A VA outpatient treatment record in August 2009 fails to 
mention any associated urinary symptoms at all.  These 
records were generated with a view towards ascertaining the 
appellant's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
As there is no credible evidence that the Veteran voids more 
than five times a night, an increased evaluation under the 
criteria for urinary frequency is denied.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular disability ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
disability rating is appropriate. Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule. Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- 
schedular rating. Id.

In the present case, the Veteran's symptoms associated with 
his service-connected obturator neuropathy and epididymitis 
include pain, numbness and occasional urinary symptoms such 
as frequency.  These symptoms are contemplated by the current 
rating criteria. See 38 C.F.R. § 4.115b, Diagnostic Code 
7525, 4.124a, Diagnostic Codes 8528 (2009).  As the rating 
criteria reasonably describe the Veteran's disability, 
referral for the assignment of an extraschedular disability 
rating is not warranted.

Finally, the Board considered the application of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), which held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, while the Veteran 
asserted in his February 2009 Notice of Disagreement that the 
epididymitis affected his work and caused him to miss work 
often and the record has generally raised a claim for TDIU, a 
referral for adjudication of TDIU is not necessary in this 
case.  Specifically, a claim for TDIU was adjudicated in a 
June 2009 rating decision.  The Veteran has not appealed this 
decision.  Given the proximity in time to the present case 
and the fact that the Veteran has not appealed the decision, 
further adjudication of the TDIU claim is not necessary.

Therefore, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)


ORDER

A separate noncompensable evaluation for obturator neuropathy 
under 38 C.F.R. § 4.124a, Diagnostic Code 8528 is granted.

An evaluation in excess of 30 percent for right epididymitis 
is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


